Exhibit 99.1 Internap Reports Fourth Quarter and Full-Year 2011 Financial Results ● 2011 revenue of $244.6 million, fourth quarter revenue of $62.8 million; ● Highest annual and quarterly segment profit1, segment margin1, adjusted EBITDA2, and adjusted EBITDA margin2 in the history of the company: - 2011 segment margin of 50.8 percent, fourth quarter segment margin of 52.4 percent; - 2011 adjusted EBITDA of $43.4 million; fourth quarter adjusted EBITDA of $12.6 million; - 2011 adjusted EBITDA margin of 17.7 percent; fourth quarter adjusted EBITDA margin of 20.1 percent; ● 25,000 square feet of premium, company-controlled data center space deployed in 2011; ● Completes acquisition of enterprise hosting and cloud services provider Voxel. ATLANTA, GA – (February 23, 2012) Internap Network Services Corporation (NASDAQ: INAP), a leading provider of IT infrastructure services, today announced financial results for the fourth quarter and full-year 2011. “We are pleased with our solid 2011 fourth quarter financial results as evidence of the purposeful execution of our strategic plan. Continued revenue growth combined with record adjusted EBITDA, both quarterly and full-year, was underpinned by healthy performance from the company-controlled colocation and managed hosting product lines,” said Eric Cooney, President and Chief Executive Officer of Internap. “As we look forward into 2012, the acquisition of enterprise Cloud/Hosting provider Voxel, the scheduled opening of our Los Angeles datacenter and the expansion of our Atlanta datacenter provide compelling opportunities to accelerate the profitable growth of our IT Infrastructure Services business.” Fourth Quarter and Full-Year 2011 Financial Summary Fourth Quarter Full Year Growth Growth Revenues: Data center services $ $ 11
